Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Continued Examination Under 37 CFR 1.114	
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 September 2021 has been entered.
Claim Objections
Claim 7 is objected to because of the following informalities:  Examiner suggests changing “the pair of links” as recited in line 2 to “the pair of first links” for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 23, 25 - 29, 31, 33, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 23 recites the limitation "the outer walls" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the telescoping links" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitations "the position" and “the end” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 2, 7, 22, 30, 31, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Elsner et al. (US 4,048,804) in view of Romanowicz et al. (US 4,382,722).
Regarding claims 1 and 2, Elsner a roof support comprising: a base (floor sills 18A, 18B); a canopy (roof cap 16) for engaging a mine surface, the canopy supported relative to the base and including an end configured to be spaced apart from a mine face by a distance; a shield (20) coupled to the canopy; a jack (telescopic prop 15) including a first end coupled to the base and a second end coupled to the canopy, the jack being extendable and retractable to adjust a height of the canopy relative to the base; and a second link (lever 24) including one end pivotably coupled to the base and another end pivotably coupled to the shield, the first link positioned between the second link and the end of the canopy; and maintaining a set height of the canopy (Figs. 1 and 4; col. 3, lines 14 - 42; col. 4, lines 63 - 67).  Elsner fails to disclose a first link movable between a first, retracted position in which the first link has a first length and a second, extended position in which the first link has a second length, movement of the first link between the first position and the second position causing the distance to change; and the first link positioned between the second link and the end of the canopy.  Romanowicz teaches a mining apparatus comprising: a first link (cylinder 9) link coupled between the base (1) and the shield (6), the first link movable between a first, retracted position in which the first link has a first length and a second, extended position in which the first link has a second length, movement of the first links between the first position and the second position causing the distance to change; and the first links positioned between a second link (arm 7) and the end of the canopy (Fig. 3; col. 1, lines 11 - 16; col. 2, lines 21 - 26).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the link having a fixed length as disclosed by Elsner to include both a second link having a fixed length and a first link having an adjustable length as taught by Romanowicz to provide a pushing/pulling force applied to the shield to assist in the movement of shield relative to the canopy.  Examiner takes the position that although neither Elsner nor 
Regarding claim 7, Elsner in view of Romanowicz discloses all of the claim limitations except the first link is a pair of links coupled between the base and the shield.  Elsner in view of Romanowicz teaches a plurality of second links located on base sections (see floor sills 18A, 18B in Elsner) and it would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified first link as disclosed above to include a pair of first links so that a first link and a second link are positioned on each base section to apply equal support to each side of the base.  Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 22, Elsner further discloses the canopy (16) is pivotably coupled to the shield (20) (see pivot joint 19) (Fig. 1).
Regarding claim 30, Elsner discloses a roof support comprising: a base (floor sills 18A, 18B); a canopy (roof cap 16) for engaging a mine surface, the canopy supported relative to the base and including an end positioned proximate a mine face; the canopy being spaced from the base by a height; and maintaining a height of the canopy relative to the base (Figs. 1 and 4; col. 3, lines 14 - 42; col. 4, lines 63 - 67).  Elsner fails to disclose a telescoping link including a first portion, a second portion, and a linear actuator coupled between the first portion and the second portion, one of the first portion and 
Regarding claim 31, Elsner further discloses a jack (15) supporting the canopy (16) relative to the base (18A, 18B), the jack being extendable and retractable relative to the base, wherein the shield is coupled to the base by rear links (21A), and the canopy is pivotably coupled to the shield (Fig. 1).
Regarding claim 35, Elsner further discloses the link (24) is one of a pair of links coupled between the base (18A, 18B) and the shield (20) (col. 3, lines 40 - 42), the pair of links being movable between a first position and a second position (Fig. 1; col. 3, lines 40 - 45).

Claims 3, 23, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Elsner et al. (US 4,048,804) in view of Romanowicz et al. (US 4,382,722) and Fletcher (US 3,830,456).
Regarding claim 3, Elsner in view of fails to disclose the first link is a telescoping box link having a rectangular profile, the box link including a first portion proximate a first end, a second portion slidably coupled to the first portion, and a linear actuator coupled between the first portion and the second portion, operation of the linear actuator moving the second portion relative to the first portion.  Romanowicz teaches a first link including a first portion (wide portion of cylinder 9) proximate a first end and a second portion (narrow portion of cylinder 9) slidably coupled to the first portion, and a linear actuator (hydraulic cylinder inherently includes a linear actuator coupled between the first portion and the second portion), operation of the linear actuator moving the second portion relative to the first portion (Fig. 3; col. 1, lines 11 - 16; col. 2, lines 21 - 26).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the link having a fixed length as disclosed by Elsner to include both a second link having a fixed length and a first link having an adjustable length as taught by Romanowicz to provide a pushing/pulling force applied to the shield to assist in the movement of shield relative to the canopy.  Romanowicz fails to teach a box link having a rectangular cross-sectional profile.  Fletcher teaches a telescoping box link (25, 25a, 25b) having a rectangular cross-sectional profile (Figure; col. 3, lines 22 - 25; col. 5, lines 7 - 11).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the shape of the box link as disclosed above with the rectangular cross-sectional profile as taught by Fletcher as a design consideration within the skill of the art.  A change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 28, Elsner further discloses a jack (15) supporting the canopy (16) relative to the base (18A, 18B), the jack being extendable and retractable relative to the base, wherein the shield is coupled to the base by rear links (21A), and the canopy is pivotably coupled to the shield (Fig. 1).
Regarding claim 29, Elsner further discloses the link (24) is one of a pair of links coupled between the base (18A, 18B) and the shield (20) (col. 3, lines 40 - 42), the pair of links being movable between a first position and a second position (Fig. 1; col. 3, lines 40 - 45).

Claims 4, 20, 21, and 32 - 34 are rejected under 35 U.S.C. 103 as being unpatentable over Elsner et al. in view of Romanowicz et al. as applied to claims 1 and 30 above, and further in view of Junker et al. (US 8,567,870).
Regarding claims 4 and 32, Elsner in view of Romanowicz discloses all of the claim limitations except a sensor configured to detect a position of the canopy relative to the mine face. Junker teaches a sensor 
Regarding claims 20, 21, 33, and 34, Elsner in view of Romanowicz fails to disclose a controller configured to receive a signal from the sensor indicative of the position of the end of the canopy, determine whether a portion of a mining machine will contact a portion of the canopy based on the signal, the controller further configured to perform at least one of the following: operate an actuator to modify the position of the canopy, and generate an alert to an operator. Junker teaches a controller (computer, not shown) configured to receive a signal from the sensor (17) indicative of the position of the end of the canopy (13), determine whether a portion of a mining machine (floor skid 11) will contact a portion of the canopy based on the signal, the controller further configured to operate an actuator to modify the position of the canopy (Fig. 1; abstract; col. 1, line 59 - col. 2, line 5; col. 3, lines 36 - 39). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the controller and sensor as taught by Junker to prevent damage to the canopy and/or the mining machine caused by contact therebetween.

Claims 25 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over Elsner et al. in view of Romanowicz et al. and Fletcher as applied to claim 23 above, and further in view of Junker et al. (US 8,567,870).

Regarding claims 26 and 27, Elsner in view of Romanowicz and Fletcher fails to disclose a controller configured to receive a signal from the sensor indicative of the position of the end of the canopy, determine whether a portion of a mining machine will contact a portion of the canopy based on the signal, the controller further configured to perform at least one of the following: operate an actuator to modify the position of the canopy, and generate an alert to an operator. Junker teaches a controller (computer, not shown) configured to receive a signal from the sensor (17) indicative of the position of the end of the canopy (13), determine whether a portion of a mining machine (floor skid 11) will contact a portion of the canopy based on the signal, the controller further configured to operate an actuator to modify the position of the canopy (Fig. 1; abstract; col. 1, line 59 - col. 2, line 5; col. 3, lines 36 - 39). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the controller and sensor as taught by Junker to prevent damage to the canopy and/or the mining machine caused by contact therebetween.
Response to Arguments
Applicant’s arguments with respect to claims 1 - 4, 7, 20 - 23, and 25 - 35 have been considered but are moot in view of new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
9/9/2021